Citation Nr: 0930251	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD) with depression, currently rated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an initial 
evaluation of 50 percent for PTSD effective April 27, 2005.


In a January 2008 decision, the Board denied the Veteran's 
claim for a higher initial evaluation.  In August 2008, the 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's January 2008 decision and remanded the case to the 
Board for compliance with its decision.  The Board remanded 
the case to the RO in November 2008 to conduct additional 
development.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are not 
necessary in this case.


Separate diagnostic codes identify the various disabilities. 
38 C.F.R., Part 4. As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 50 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns the 50 percent rating on the basis of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 31 to 40 reflects some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Scale score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF Scale score indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The record contains private treatment reports from Dr. 
Hoeper, the Veteran's treating physician.  In March 2005, Dr. 
Hoeper noted the Veteran's nightmares, at least twice per 
week.  He noted occasional panic attacks, auditory 
hallucinations two to five times per week, and visual 
hallucinations of shadowy figures one to two times per day.  
The Veteran is unable to sustain social relationships and had 
a moderately compromised ability to sustain work 
relationships.  Dr. Hoeper prescribed medications to block 
nightmares, reduce panic attacks and anxiety, and relieve 
depressive symptoms.  Dr. Hoeper assigned a GAF score of 35.

The Veteran underwent a VA examination in July 2005.  The 
examiner noted rage episodes, fear of crowds, chronic fatigue 
following chronic sleep disturbance, social isolation, 
chronic anxiety, mood disturbance, and hallucinations.  There 
were no hallucinations during the examination.  The examiner 
described the Veteran as a good historian with appropriate 
thought processes, unimpaired judgment, and normal abstract 
thinking.  There were no panic attacks, no suicidal/homicidal 
ideation, and moderate memory impairment.  The examiner 
assigned a GAF score of 35.

Additional treatment records from Dr. Hoeper were added to 
the claims file in March 2009.  GAF scores ranged from 35 to 
45.  The most recent record, from December 2008, showed a GAF 
score of 35 with daily hallucinations and an average of three 
to four hours of sleep per night.

Pursuant to the Board's remand, the Veteran underwent another 
VA examination in May 2009.  The examiner noted middle 
insomnia nightly with nightmares several times during the 
week.  He noted that the Veteran has had no remissions from 
psychiatric symptoms since the last VA examination.  The 
Veteran experiences auditory hallucinations of cars outside 
and people walking around the house.  The examiner noted that 
the Veteran continues to isolate himself socially and has not 
responded to high doses of medication.  He has not learned 
the names of his grandchildren.  His judgment and thinking 
are affected by hypervigilance and hallucinations.

A 70 percent rating is warranted in this case.  The VA 
examiner in May 2009 assigned a GAF score of 50 and assessed 
the Veteran as having PTSD signs and symptoms that result in 
deficiencies in most areas, as shown by his isolation from 
most of his family, failure to learn the names of his sixteen 
grandchildren and six great-grandchildren, and hypervigilance 
and hallucinations affecting his judgment and thinking.  The 
July 2005 GAF score of 35 and many of the GAF scores from Dr. 
Hoeper indicate that the Veteran has some impairment in 
reality testing or communication; or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  The most recent May 2009 VA 
examination indicates that heavy doses of medication have not 
relieved the Veteran's symptoms.  He continues to suffer from 
frequent hallucinations of hearing cars outside or people 
walking inside the house.  To this extent, the claim is 
granted.

The Veteran does not, however, exhibit total occupational and 
social impairment due to his PTSD symptoms, so as to support 
assignment of a 100 percent disability evaluation.  The Board 
acknowledges that the Veteran has reported frequent 
hallucinations, but neither the VA examiners nor Dr. Hoeper 
have described the Veteran's behavior as considerably 
influenced by them, so as to support a GAF score in the range 
of 21 to 30.  The May 2009 VA examiner noted that the Veteran 
had stopped working at the state department of transportation 
in 2005 because he could not keep up physically.  The July 
2005 VA examiner had indicated that the Veteran's 
relationships with his supervisor and co-workers at this job 
and a previous job, which had lasted 17 years and 19 years 
respectively, had been good.  And, although the Veteran has 
isolated himself from most of his family, he continues to 
function as a deacon in his church even though he feels 
stressed by the social duties.  Similarly, the Veteran's 
reported episodes of rage, chronic anxiety, and sleep 
disturbance have not been described as causing total 
occupational and social impairment.  The Board concludes that 
the preponderance of the evidence is against assignment of a 
100 percent rating for PTSD.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection. VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim. VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
May 2005 letter describing the evidence needed to support the 
Veteran's claim was timely mailed well before the July 2005 
rating decision that granted service connection.  Also, in 
April 2006, the Veteran was given information concerning 
effective dates of awards, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the June 2009 supplemental statement of the 
case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. VA met its duty to assist the Veteran by 
affording the Veteran VA examinations and obtaining the 
treatment records from Dr. Hoeper.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 70 percent rating is granted for the Veteran's service-
connected PTSD, subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


